Citation Nr: 0315875	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  02-08 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
secondary to service-connected left epididymitis with 
testicle atrophy and hypogonadism.

2.  Entitlement to service connection for osteoporosis.

3.  Entitlement to an effective date prior to April 8, 196, 
for a grant of an increased rating for left epididymitis with 
testicle atrophy and hypogonadism.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from July 1965 until December 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from May 2002 and August 2002 rating decisions of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Houston, Texas.  

The veteran appeared at a personal hearing before the 
undersigned at the RO in February 2003.  At the hearing, the 
veteran submitted evidence directly to the Board at the RO 
with a waiver of RO consideration.  Nevertheless, the Board 
has determined that a remand is required.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
The VCAA includes an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which evidence, 
if any, the veteran is expected to obtain and submit, and 
which evidence will be retrieved by VA.  See 38 U.S.C.A. § 
5103(a) and (b) (West 2002).  The VCAA is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. 5107.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claims and to assist 
him in obtaining the relevant evidence, and finds that the 
provisions of the law and regulation clearly apply to the 
veteran's claims.  Furthermore, additional development is 
necessary to comply with the new law and regulations.  
Specifically, the veteran has not received a letter outlining 
the types of evidence required to substantiate his service 
connection and earlier effective date claims.  Furthermore, 
the veteran has not been clearly informed as to what evidence 
he is to submit and what evidence VA will obtain on his 
behalf as required by Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should take appropriate action 
in this case to comply with the notice 
and duty to assist provisions of 
38 U.S.C.A. § 5103(a) and (b), to include 
with regard to the one-year period for 
receipt of additional evidence.  In 
particular, the RO should send the 
veteran a letter informing him of the 
VCAA and clearly describing the type of 
evidence that he must submit to 
substantiate his claims and what 
evidence, if any, VA will attempt to 
obtain on his behalf.  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his 
claimed disabilities since March 2002.  
After securing any necessary releases, 
the RO should obtain these records and 
associated them with the claims folder.  

3.  Upon completion of the above, the RO 
must readjudicate the issues on appeal 
and consider all evidence received since 
issuance of the most recent Statement of 
the Case.  If any of the benefits sought 
remain denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.   

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified; however, he has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  



	                  
_________________________________________________
	SUSAN J. JANEC
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  

